                Case 21-50997-BLS          Doc 16-4   Filed 07/21/21     Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

 In re:                                                 Chapter 7
 KRANOS CORPORATION,                                    Case No. 20-13144 (BLS)
                                 Debtor.
 ROBERT ERB,
                                Plaintiff,              Adv. Proc. Case No. 21-50997 (BLS)
 v.

 KRANOS CORPORATION IN CARE OF ITS
 CHAPTER 7 TRUSTEE, NIPPON SIGMAX
 CO., LTD, a Japanese corporation, and SIGMAX
 AMERICA, Inc., a California corporation,

                               Defendants.

                                  CERTIFICATE OF SERVICE

                 I, Mary F. Caloway, hereby certify that on the 21st day of July, 2021, I caused a

copy of the following document(s) to be served on the individuals on the below via Electronic

Mail.


  DECLARATION OF ERIC J. HARDEMAN IN SUPPORT OF OBJECTION TO
MOTION TO EXTEND AUTOMATIC STAY AND FOR PRELIMINARY INJUNCTION




David M. Klauder, Esq.                             David W. Carickhoff, Esq.
Bielli & Klauder, LLC                              Archer & Greiner P.C.
1204 N. King Street                                300 Delaware Avenue, Ste. 1100
Wilmington, DE 19801                               Wilmington, DE 19801
dklauder@bk-legal.com                              dcarickhoff@archerlaw.com
Marc S. Casarino, Esq.                             Gary D. Bressler, Esq.
White and Williams LLP                             McElroy, Deutsch, Mulvaney & Carpenter,
600 N. King Street, Ste. 800                       LLP
Wilmington, DE 19899                               300 Delaware Avenue, Ste. 770
Casarinom@whiteandwilliams.com                     Wilmington, DE 19801
                                                   gbressler@mdmc-law.com




DOCS_DE:235395.1 60138/001
                Case 21-50997-BLS   Doc 16-4   Filed 07/21/21   Page 2 of 2




James E. Huggett                           Benjamin Hackman, Esq.
Margolis Edelstein                         Office of the US Trustee
300 Delaware Avenue                        District of Delaware
Suite 800                                  J. Caleb Boggs Federal Building
Wilmington, DE 19801                       844 King Street, Ste. 2207
jhuggett@margolisedelstein.com>            Lockbox 35
                                           Wilmington, DE 19801
                                           benjamin.a.hackman@usdoj.gov


Dated: July 21, 2021


                                        PACHULSKI STANG ZIEHL & JONES LLP

                                        /s/ Mary F. Caloway__________
                                        Mary F. Caloway (DE No. 3059)
                                        919 North Market Street, 17th Floor
                                        P.O. Box 8705
                                        Wilmington, Delaware 19899-8705
                                        (Courier 19801)
                                        Telephone: (302) 652-4100
                                        Email: mcaloway@pszjlaw.com

                                        Counsel for Creditors/Defendants Nippon Sigmax
                                        Co. Ltd. and Sigmax America, Inc.




DOCS_DE:235395.1 60138/001                 2
